Order of disposition, Family Court, Bronx County (Karen I. Lupuloff, J.), entered on or about April 13, 2011, which, insofar as appealed from as limited by the briefs, determined, after a fact-finding hearing, that respondent-appellant had neglected and sexually abused the subject children and had repeatedly sexually abused the subject child Ceawanya W, unanimously reversed, on the law and the facts, without costs, the findings of abuse and neglect vacated, and the petition dismissed as against respondent.
The court erred in finding that respondent was legally responsible for the care of the children (see Family Ct Act § 1012 [a]). The record shows that the children were at all times in the care of their adoptive parents, including when the abuse and neglect took place. Further, there was no evidence that respondent, the grandson of the adoptive parents, acted as the functional equivalent of the children’s parent at the relevant time (see Matter of Shaun B., 55 AD3d 301, 301 [1st Dept 2008], lv denied 11 NY3d 715 [2009]). Concur — Andrias, J.E, Saxe, Moskowitz, Abdus-Salaam and Manzanet-Daniels, JJ.